DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 09/14/2020. Claims 1-5 are pending in the instant application. Claims 1 and 5 are independent. An Office Action and a Notice of Allowability follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a detection module and a storage processing module” in claim independent claim 1 and also where applicable at the subsequent dependent claims.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 1-5 are allowed.
Prior art reference Irie et al. (US 20150201120 A1) discloses “in-vehicle image recognizer according to the present invention relates to an in-vehicle image recognizer which can detect a position of another vehicle or a position of a lane marker even when white turbidity occurs on a lens or an attached matter such as dirt or water drops is attached to the lens… As illustrated in FIG. 3, the first white turbidity level calculator 22 which constitutes the white turbidity level calculator 25 includes a region detector 22a which detects an image of a headlight of a following vehicle, a brightness gradient calculator 22b which calculates brightness gradient on a predetermined line in a region detected in the region detector 22a, a similarity calculator 22c which determines whether or not regions detected in the region detector 22a in different times are images by the same light source, and a certainty factor determination unit 22d which determines a certainty factor of the calculated white turbidity level. As illustrated in FIG. 4, the second white turbidity level calculator 24 of the white turbidity level calculator 25 includes an edge intensity calculator 24a which calculates edge intensity of the image obtained by the imaging unit 10, and an edge intensity analyzer 24b which obtains a distribution of edge intensity of an image from the edge intensity calculated in the edge intensity calculator 24a, and calculates the white turbidity level of the lens 12 based on the 
Prior art reference Uemura (US 20200082559 A1) discloses “an image sensor configured to capture a subject image; a movement device capable of moving a relative position of the image sensor and an image circle of a mounted lens; and at least one processor or circuit configured to function as the following units: a control unit configured to acquire foreign substance information, which is information on a foreign substance sticking to at least one of the image sensor and an optical element in front of the image sensor, from a plurality of images obtained by causing the image sensor to perform a plurality of instances of image capture while moving the relative position of the image sensor and the image circle using the movement device.”
Lu (US 20200213581 A1) similarly discloses “the extent of stray light from the bright object that is represented in the image (e.g., the captured image with glare and/or the derivative image generated based on the captured image with glare) can be used to determine the presence and/or type of one or more defects (e.g., optical imperfections) associated with an optical detector system. Instead of or in addition to using such stray light representations in images, other factors can be considered when attempting to identify one or more defects or the type of one or more defects associated with an optical detector system. For example, if the optical detector system is located on a moving vehicle, but the optical detector system is facing backwards while the vehicle is traveling forwards, it may be unlikely that bugs or other debris strike a lens of the optical detector system. Hence, such a factor could be considered by a processor executing instructions (e.g., a controller of the optical detector system) attempting to identify what type of defect is giving rise to a given extent of stray light within the captured image with glare. Oppositely, if the optical detector system is facing forwards while the vehicle is traveling forwards, it may be more likely that bugs or other debris strike the lens of the optical detector system. Likewise, such a factor could be considered when attempting to identify what type of defect is giving rise to a given extent of stray light within the captured image with glare.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…detecting a deposit region corresponding to a deposit adhering to an imaging device, based on brightness information of an image captured by the imaging device; and storing deposit information on the deposit region in a storage unit that is nonvolatile, when an ignition power of a vehicle is turned off in a state in which the deposit region is detected, wherein at the detecting, for an initial detection process after the ignition power is turned on, the deposit region is detected based on the deposit information stored in the storage unit.”

The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application: 	17/018126 - US 20210089809 A1	17/016583 - US 20210088441 A1
US 10789502 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner




/MIA M THOMAS/Primary Examiner
Art Unit 2665